Citation Nr: 0931679	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-36 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
operative fracture of the carponavicular bone of the left 
wrist (minor).  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left wrist.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1972 
to March 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied entitlement to a rating 
in excess of 20 percent for post-operative fracture of the 
carponavicular bone of the left wrist (minor).  

In May 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  In September 2007, the Board remanded the 
claim to the RO for additional development.  In a January 
2009 rating decision, the RO granted a separate 10 percent 
rating for degenerative arthritis of the left wrist, 
effective from September 26, 2008.  The issues now for 
consideration are noted on the first page of this decision.  


FINDINGS OF FACT

1.  The Veteran's post-operative fracture of the 
carponavicular bone of the left wrist (minor) is not 
manifested by ankylosis and the hand is not fixed in 
supination or hyperpronation.  

2.  Arthritis of the left wrist is shown by x-ray; there is 
no x-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post-operative fracture of the carponavicular bone of the 
left wrist (minor) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, 
4.73, Diagnostic Codes 5215, 5309 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left wrist have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5215 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 
2004 prior to the initial RO decision that is the subject of 
this appeal, and another letter was sent in September 2007.  
The letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The September 2007 letter 

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet all of the requirements of Vazquez-
Flores, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  Specifically 
an October 2005 statement of the case (SOC) and March 2009 
supplemental statement of the case (SSOC) informed him of the 
specific rating criteria used for the evaluation of his 
claim.  He was advised of the rating considerations of 
38 C.F.R. § 4.1, explaining that the percentage ratings 
assigned are based upon the average impairment capacity 
resulting from injuries and diseases and their residual 
conditions in civil occupations, and also presented with the 
diagnostic codes used to evaluate his disorder.  

Based on the evidence above, the Veteran can be expected to 
what was needed to support his claim.  Moreover, the Veteran 
demonstrated actual knowledge of what was needed to support 
his claim as reflected in his correspondence.  Specifically, 
in a July 2004 statement the Veteran reported that his range 
of motion of his wrist had decreased substantially and had 
affected his work.  He reported in his October 2005 
substantive appeal that he has to pick up his grandson with 
one hand because of pain and lack of range of motion of the 
wrist.  During his May 2007 hearing before the undersigned, 
he testified that his left wrist disorder prevented him from 
picking up his grandson, and that he could not ride a bike 
because he had difficulty putting on the brakes.   
Additionally, when he was examined by VA in July 2004 that 
his wrist interfered with his ability to participate in 
sports.  His representative also referenced the specific 
diagnostic codes in a May 2009 brief.  This demonstrates 
actual knowledge in understanding of the information 
necessary to support the claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records and records from Social Security 
Administration (SSA).  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in May 2007.  He 
was examined by VA for disability evaluation on two occasions 
during the appeal period.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.   Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Higher ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In August 1975, the Veteran was granted service connection 
for a fracture, post-operative of the carponavicular bone of 
the left wrist, effective from March 1974.  He was awarded a 
20 percent disability rating under Diagnostic Code 5309, for 
Muscle Group IX.  A note following that Diagnostic Code 
explains that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Diagnostic Code 5309 requires a minimum 10 percent rating and 
is rated according to limitation of motion. 38 C.F.R. § 4.73, 
Diagnostic Code 5309 and Note.  Diagnostic Code 5215 pertains 
to limitation of motion of the wrist.  Accordingly, the 
Veteran's left wrist disability is currently rated as 20 
percent disabling under DC 5215.  

In June 2004, the Veteran requested an increased rating.  In 
January 2005, the RO continued the 20 percent rating under DC 
5215.  In January 2009, the RO assigned a separate 10 percent 
rating for degenerative arthritis under DC 5003, effective 
from September 26, 2008.  

Normal dorsiflexion of the wrist is from zero to 70 degrees, 
and normal palmar flexion is from zero to 80 degrees.  Normal 
ulnar deviation of the wrist is from zero to 45 degrees, and 
normal radial deviation is from zero to 20 degrees.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran 
is right-handed and as such, minor, as opposed to major, hand 
disability ratings are applicable.  38 C.F.R. § 4.69 (2008).

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, the 
disability is to be rated as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
20 percent; with X- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 10 percent.  38 
C.F.R. § 4.71a, DC 5003.  

Diagnostic Code 5215 provides for a 10 percent rating for 
limitation of motion of the wrist where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This 
Diagnostic Code does not provide for an evaluation in excess 
of 10 percent.  Impairment of supination and pronation is 
covered under DC 5213.  38 C.F.R. § 4.71a, DC 5213.  An 
evaluation in excess of 20 percent is also available for 
ankylosis of the wrist.  See 38 C.F.R. § 4.71a, DC 5214.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  However, when the maximum rating for limitation 
of motion of a joint has already been assigned, a finding of 
pain on motion cannot result in a higher rating.  Id.
 
The Board has considered VA treatment records dated from 2002 
to 2008, and finds that they show complaints of left wrist 
pain.  (See, e.g., VA records of April 2004, May 2004.  
Treatment of February 2005 shows that he had well healed 
scars of the wrist.  Also reviewed were the records obtained 
from SSA regarding the Veteran's grant of disability from 
that agency.  

The Veteran was examined by VA in July 2004.  It was noted 
that he is right hand dominant.  He complained of left wrist 
pain, with no radiation, and some locking and paresthesias to 
the upper left extremity.  On examination, palmar flexion was 
to 10 degrees out of 80 degrees, and dorsiflexion was to 10 
out of 80 degrees.  He had no radial deviation.  Muscle 
strength was 4/5.  X-rays showed sclerotic deformed scaphoid 
with an ununited fracture.  The diagnosis was, ununited 
fracture of the carpal navicular bone left wrist with limited 
range of motion.  

The Veteran was again examined by VA in September 2008.  The 
examiner noted a scar on examination of the wrist.  
Dorsiflexion of the wrist was from 0 to 35 degrees, and 
palmar flexion was to 30 degrees.  Radial deviation was to 10 
degrees and ulnar deviation was to 35 degrees.  On use of a 
two pound weight, dorsiflexion was to 30 degrees, and palmar 
flexion was to 40 degrees.  The examiner summarized that the 
Veteran complains of pain and increasing difficulty using his 
hand.  The examiner noted that it was significant that the 
Veteran had not sought any treatment for the past four years 
while his disorder had apparently gotten worse.  It was 
stated that activities of daily living did not appear to be 
affected.  Range of motion was noted to be limited, and it 
was also stated that there was not apparent history of flare-
ups or hospitalization.  X-rays were noted to show an old 
left scaphoid fracture with sequelae of avasuclar necorisis, 
radial carpal and carpal degenerative changes.  In a November 
2008 addendum, the examiner noted that the claims file had 
been reviewed prior to the September 2008 examination.  

	
        Post-operative fracture of the carponavicular bone of 
the left wrist

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
increased evaluation beyond 20 percent for the Veteran's 
post-operative fracture of the carponavicular bone of the 
left wrist.  Under DC 5215, a 10 percent evaluation is the 
highest rating assignable under the rating criteria for 
limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, DC 
5215.  Where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Since the Veteran 
has been granted (in excess of) the maximum rating possible 
under Diagnostic Code 5215, the analysis required by DeLuca, 
supra, would not result in a higher schedular rating.  A 
higher evaluation would require ankylosis of the wrist or 
that the Veteran's hand be fixed in supination or 
hyperpronation.  See 38 C.F.R. § 4.71a, DC 5213, 5214.  There 
is no evidence of record showing ankylosis of the wrist or 
that the hand is fixed in supination or hyperpronation.  The 
Veteran has consistently been shown to have motion of his 
wrist.  Accordingly, a rating in excess of 20 percent is not 
warranted.

Diagnostic Codes 5205 (ankylosis of the elbow), 5206 
(limitation of flexion of the forearm), 5207 (limitation of 
extension of the forearm), 5209 (other impairment of the 
elbow, flail joint fracture), 5210 (nonunion of the radius 
and ulna, with flail joint), 5211 (impairment of the ulna), 
5212 (impairment of the radius), 5216-5227 (ankylosis of the 
fingers), 5228-5230 (limitation of motion of individual 
digits), along with diagnostic criteria pertaining to 
impairment of the nerves (DC 8515) (incomplete paralysis) do 
not provide a route to a higher rating, as the medical 
evidence does not show that the Veteran has any of these 
conditions.  

As noted, the Board has considered the use of other 
Diagnostic Codes to rate the Veteran's disability.  However, 
the Board finds no other appropriate code which would allow 
for a rating in excess of 20 percent.  The Board has also 
considered a separate compensable rating for the Veteran's 
scar relative to this disability.  However, the competent 
medical evidence of record does not show that this scar has 
an area exceeding 6 square inches (39 sq. cm.) or that it is 
unstable or painful on examination.  Accordingly, there is no 
basis to award a separate compensable evaluation for scars.  
See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804.  

The Veteran is competent to report his symptoms.  To the 
extent that the Veteran has asserted that he warrants more 
than a 20 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
20 percent for the Veteran's left wrist disability, and there 
is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  Further, the Board finds no basis upon 
which to predicate assignment of "staged" ratings at any time 
during the appeal period.
        
        
        Degenerative arthritis of the left wrist

Pursuant to 38 C.F.R. Part 4, Diagnostic Code 5003 (2008), 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
evaluation requires X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  

As noted above, the highest assignable rating for limitation 
of motion of the minor or major wrist is 10 percent under 38 
C.F.R. § 4.71a, DC 5215.  And for the reasons discussed 
above, a higher rating is not warranted under any other 
applicable diagnostic code.  

The Veteran has been shown to have degenerative changes of 
the left wrist.  Although degenerative arthritis was 
diagnosed, there is no indication that it involves 2 or more 
major joints or 2 or more minor joint groups.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for arthritis under DC 5003.  
The Board further finds that a separate rating for arthritis 
of the left wrist is not warranted for the rating period 
prior to September 26, 2008.  The Veteran's 20 percent rating 
under DC 5215 is based upon limitation of motion of the 
wrist.  To assign a separate rating for arthritis of the left 
wrist under DC 5003, which is rated on the basis of 
limitation of motion under the appropriate 



diagnostic codes (i.e., DC 5215), would be pyramiding, as 
there is duplication of symptomatology.  See 38 C.F.R. § 4.14 
(2008).     

        
        Extraschedular consideration

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided. 38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

While the Veteran's service-connected disabilities do cause 
pain and limitation of motion, such impairment is 
contemplated by the rating criteria (i.e., DCs 5003, 


5215, 5309).  Therefore, referral for consideration of an 
extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for post-
operative fracture of the carponavicular bone of the left 
wrist (minor) is denied.  

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left wrist is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


